ORDER

WHEREAS, on June 13, 1996, this court suspended petitioner A. Demetrius Clemons from the practice of law until petitioner provided proof that he successfully completed the professional responsibility portion of the state bar examination; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order, including proof that he successfully completed the professional responsibility portion of the state bar examination; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective immediately,
IT IS HEREBY ORDERED that petitioner A. Demetrius Clemons be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice